UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604


                                    April 13, 2006

                                        Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge


UNITED STATES OF AMERICA,           ] Appeals from the United
        Plaintiff-Appellee,         ] States District Court for
                                    ] the Northern District of
Nos. 02-2253, 02-2254, 02-2465      ] Illinois, Eastern Division.
     and 02-3625                v. ]
                                    ] No. 00 CR 853
WILLIAM A. HANHARDT, JOSEPH N.      ]
BASINSKI and GUY S. ALTOBELLO       ] Charles R. Norgle, Sr.,
   Defendants-Appellants.      ] Judge.


                                     ORDER

       We ordered a limited remand pursuant to United States v. Paladino, 401 F.3d
471 (7th Cir. 2005), to determine whether the district judge would have imposed the
same sentences on William Hanhardt, Joseph Basinski and Guy Altobello had he
understood that the federal sentencing guidelines were advisory. In a 23-page order
dated March 13, 2006, the district judge replied that he would. It remains for us
then to determine whether the sentences imposed on these individuals are
reasonable. Paladino, 401 F.3d at 484 (court of appeals will affirm original
sentence against plain error challenge, provided the sentence is reasonable, if the
district court states that it would reimpose same sentence).

      Counsel for Altobello makes no challenge to the district court’s
determination, informing us that Altobello’s “request for a reduced sentence has

                                                                             - over -
Nos. 02-2253, 02-2254, 02-2465 and 02-3625                                      Page 2

essentially been rendered moot as a result of his recent release from the
penitentiary.” See “Position Paper of Guy Altobello” filed on March 23, 2006. As
such, Altobello has effectively abandoned any issue regarding his sentence, and
presumption of reasonableness that attaches to an accurately calculated sentence
remains intact. See United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005)
(any properly calculated sentence is entitled to a rebuttable presumption of
reasonableness).

       Hanhardt and Basinski, on the other hand, complain that the district court’s
refusal to consider their deteriorating health amounted to legal error. We disagree.
The purpose of a Paladino remand is to determine whether, at the time he
originally sentenced the defendants, the district judge would have chosen a
different sentence had he known the guidelines were advisory. United States v. Re,
419 F.3d 585, 583 (7th Cir. 2005). The district judge was correct to restrict his
consideration of section 3553(a) factors to those in existence at the time he
sentenced the defendants.

       In his lengthy order of March 13, 2006, the district judge reviewed the facts
of the case and addressed the various issues that counsel for Hanhardt and
Basinski raised in favor of more lenient sentences. In the end the district judge
determined that the sentences he imposed on Hanhardt and Basinski were
appropriate, stressing that “[t]hese co-conspirators stole merchandise worth
millions of dollars over a period of nearly 20 years.” He went on to explain that “[t]o
impose a lesser sentence on any of these co-conspirators, who have maliciously
stalked and stolen from unarmed, unprotected, and vulnerable salespersons out of
sheer greed, would not serve as a deterrent to others, and would deprecate the
seriousness of this conduct.” We are confident that the district judge gave
meaningful consideration to the section 3553(a) factors, and conclude that the
sentence of Hanhardt and Basinski are reasonable.

     We therefore AFFIRM the judgment of the district court as to defendants
Hanhardt, Basinski and Altobello.